935 So.2d 1286 (2006)
Lawerence J. VICKERS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-1248.
District Court of Appeal of Florida, Fifth District.
August 25, 2006.
Lawrence Vickers, Lowell, pro se.
Charles J. Crist, Jr., Attorney General, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Appellant challenges the legality of his sentence. Pursuant to remand in Vickers v. State, 875 So.2d 1288 (Fla. 5th DCA 2004), the trial court resentenced Appellant in numerous cases. We reject Appellant's challenges except as to the sentences in Case No. 02-482. In that case, although the record is not clear, it appears that Appellant might have received an illegal sentence on Count II, a third-degree felony. Even though Appellant was sentenced as an HFO on that count, the total sentence appears to exceed ten years. Upon remand, the trial court may either resentence Appellant on both counts in Case No. 02-482 or provide further record support that the sentence on Count II does not exceed ten years. See Ellis v. State, 869 So.2d 52 (Fla. 5th DCA 2004).
REVERSED in part; REMANDED.
SAWAYA, ORFINGER and TORPY, JJ., concur.